Cuyahoga App. No. 66762. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the motion to withdraw as counsel by the Cuyahoga County Public Defender’s Office and to appoint new counsel,
IT IS ORDERED by the court that the motion to withdraw be, and hereby is, granted. IT IS FURTHER ORDERED by the court that the motion for appointment of counsel be remanded to the court of appeals for appointment of counsel.
IT IS FURTHER ORDERED by the court that the oral argument scheduled for January 7, 1997, be, and hereby is, continued.